The appellant moved for a rehearing. The motion was denied June 1, 1911; and the following opinion was filed September 7, 1911:
MaRShael, J.
No good reason is given in the argument for a rehearing why the announced result of this appeal ■should be changed. "
Counsel urges attention to Bloor v. Delafield, 69 Wis. 273, 34 N. W. 115, and similar.cases to the effect that evidence of whether, prior to an accident from an alleged defective highway, such defect had caused accidents to travelers, is not competent as to reasonable safety of the way, and Johanson v. Webster Mfg. Co. 139 Wis. 181, 120 N. W. 832, and similar cases to the effect that evidence that prior to an injury alleged to have been caused by want of reasonable safety in an -employee’s working place, accidents had or had not been pro•duced by the alleged defect, is not competent on the question ■of reasonable safety. The burden of counsel’s argument is that the logic of the court’s opinion here is in conflict with such authorities. They seem entirely foreign to the question ■of whether want of any evidence that an industrial operation, *541carried on. by a person on bis own premises for some time, was out of the ordinary or bad frightened horses lawfully being used on a nearby way, has a bearing on whether the carrying, on of such operation was consistent with ordinary care.
It was suggested before and is 'affirmed now that want of ordinary care, proximately causing a personal injury, is the test of actionable negligence in a case like this; and that the record here fails to disclose any such fault. In many of the cases relied upon by counsel evidence of frequent frightening of horses prior to the particular accident, was a controlling factor on the subject of whether the defendant was guilty of actionable wrong. Attention was called to that before, showing that such authorities were not applicable here.
It may well be that, whether a highway or an employee’s working place was reasonably safe under particular conditions complained of, cannot properly be shown by evidence of prior consequences of such condition, the duty to create reasonable safety being absolute, and yet evidence that the manner of performing a duty requiring ordinary care was the ordinary way and by long continuance had proven adequate, is competent on the question of ordinary care in the matter, and entire absence thereof quite material, and sometimes conclusive, against the person upon whom the burden of proof rests to show the contrary.
The distinction above indicated between this ease and those involving the reasonably safe highway or safe working place rule, seems very plain though it appears to have been entirely unappreciated by counsel, notwithstanding reliance, as suggested, was on cases where the controlling factor as to want of ordinary care was customary harmful effect of the condition complained of.
The foregoing seems to fully answer counsel’s argument for a rehearing. This case does not involve the reasonably safe way or working place rule, but does that of whether the con*542•duct of respondent outside of a reasonably safe highway— •conduct on premises where it had a right to be in the course of its legitimate business operations — was consistent with ordinary care. • If such conduct had customarily dangerously frightened horses, as in some of the cases cited by counsel, clearly evidence of long continuance thereof with knowledge of the fact, would have had a material bearing on the question of performance of the duty to exercise ordinary care.
The subject above treated would have been elaborated in the former opinion instead of having been rested on a mere statement and elucidation of the rules governing it and a brief suggestion of the barrenness of evidence of its violation, had it not been supposed we were dealing with such elementary matters that extended discussion was uncalled for. Sufficient has been said, it is thought, to show that the court had no other course to pursue but to deny the motion for a rehearing.